Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 20, 2020

                                        No. 04-20-00074-CR

                                       Ralph CONTRERAS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR8590
                           Honorable Frank J. Castro, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, Ralph Contreras pled nolo contendere to theft
under $2,500 enhanced and was sentenced to eight months’ confinement in state jail and a fine of
$800 in accordance with the terms of his plea-bargain agreement. On November 14, 2019, the
trial court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Contreras
filed a notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to
this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)
certification, has been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by Contreras. See id. The clerk’s record does not include a written motion filed and
ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal. See
id. Thus, the trial court’s certification appears to accurately reflect that this is a plea-bargain case
and that Contreras does not have a right to appeal. We must dismiss an appeal “if a certification
that shows the defendant has the right of appeal has not been made part of the record.” Id.
25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d)
unless an amended trial court certification showing that Contreras has the right to appeal is made
part of the appellate record by March 23, 2020. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court